DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See the new rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 51, 52, 57-59, 61, 62, and 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2017/0171626 to Eatedali (“Eatedali”) in view of US PG Pub 2015/0089372 to Mandalia (“Mandalia”) and US PG Pub 2010/0086277 to Craner (“Craner”).
Regarding claim 51, “A method for performing actions based on respective progress…of a group of users of a media asset” reads on method/system that provides a plurality of media contents (media asset) available to a plurality of users based on the viewing progress of the user (abstract) disclosed by Eatedali and represented in Fig. 2.
As to “the method comprising: receiving a request from a first user of the group of users to access the media asset” Eatedali discloses (¶0025) that the first media content in the ordered list of the plurality of media contents is accessed by the plurality of users in the viewing group as represented in Fig. 3 (element 330).
As to “retrieving, for each respective user of the group of users, a current progress…in the media asset” Eatedali discloses (¶0026) that the system tracks a viewing progress of the first media content by each of the plurality of users in the viewing group as represented in Fig. 3 (element 340).
As to “identifying, for the first user, a plurality of other users of the group of users that have a current progress…that matches or is later than the current progress…of the first user, wherein the plurality of other users does not include the first user” Eatedali discloses (¶0026) that the visual presentations of each 
As to “generating for display to the first user a list of the plurality of other users” Eatedali discloses (¶0026) that the user is provided with a visual representation of each user's viewing progress, such that any user may be able to check the progress of each of the other users as represented in Fig. 2.
As to “monitoring the group of users to identify an updated progress…for each respective user of the group of users” Eatedali discloses (¶0013, ¶0022, ¶0032) that the tracking module of the device automatically updates the progress of the user when the user watches a media content as represented in Fig. 3 (element 370).
As to “determining an earliest progress…for the plurality of other users based on the updated progress…” Eatedali discloses (¶0022, ¶0026, ¶0027) that the visual presentations each user’s viewing progress associated with the first media content is displayed and the system further updates the status when the media asset is further viewed by the user; the device detects plurality of users viewing an ordered list of media content including “m” number of episodes as 
As to “in response to determining that the updated progress…of the first user matches or is later than the earliest progress…for the plurality of other users, generating for display to the first user an option to…the media asset” Eatedali further discloses (¶0016, ¶0030) that based on the viewing progress of each of the plurality of users, the device provides a user with an option to participate in a discussion forum (perform an action) related to the media content, where the access to discussion forum is limited based on the progress of the user in viewing media contents. For example, as determined above that user 2 behind other users and has viewed episode 1 and not viewed episode 2, the device provides user 2 with an option to participate in a discussion forum related to episode 1 only. A discussion related to a television show may be segmented into discussions corresponding to each episode of the television show, and a user may be granted access to the discussions based on the user's progress in media contents 155, such as a discussion forum related to a television show having five (5) episodes, of which a user has viewed episode one and episode two, the user may be allowed to participate in discussions related to episodes one and two, but may be prevented from viewing and/or participating in discussions related to episodes three through five.

Combination of Eatedali and Mandalia meets all the limitations of the claim except “in response to determining that the updated progress time of the first user matches or is later than the earliest progress time for the plurality of other users, generating for display to the first user an option to delete a copy of the media asset; and deleting the copy of the media asset in response to receiving a user selection of the option.”  However, Craner discloses (¶0049) that a user equipment that records programs is associated with multiple users in the family; (¶0147-¶0149) when multiple users are associated with a same recorded program, the device deletes program in response to delete request based on the updated progress time of the users; for example, the system determines that 

Regarding claim 52, “The method of claim 51, further comprising updating the plurality of the other users based on the updated progress time” Eatedali discloses (¶0013, ¶0022, ¶0032) that the tracking module of the device automatically updates the progress of the user when the user watches a media content; (¶0022, ¶0026) the visual presentations of each user’s viewing progress associated with the first media content is updated/displayed.
As to “wherein updating the plurality of other users based on the updated progress times comprises: in response to determining that a second user of the plurality of other users has an updated progress time earlier than the earliest progress time, removing the second user from the plurality of other users” 
As to “in response to determining that a third user in the group of users but not in the plurality of other users has an updated progress time that matches or is later than the earliest progress time, adding the third user to the plurality of other users” Eatedali discloses (¶0017, ¶0023, ¶0027, ¶0028) that that the system establishes a viewing group having a plurality of users, where the second episode is made available to only those users who have finished watching the first episode. 

Regarding claim 57, “The method of claim 51, wherein retrieving, for each respective user of the group of users, a current progress time in the media asset comprises accessing a social network associated with the first user to retrieve identifiers of the group of users who are associated with the first user” Eatedali discloses (¶0017) that the device allows user to add other users to the viewing group by entering identifying information about the user using user’s social media account information and selecting users from a social media friend list.

Regarding claim 58, “The method of claim 51, wherein the first user of the group of users has accessed the media asset from a first provider and a second user of the group of users has accessed the media asset from a second provider” 

Regarding claim 59, “The method of claim 58, further comprising: retrieving from a first database associated with the first provider a first entry, associated with the first user, that indicates progress time in the media asset of the first user; and retrieving from a second database associated with the second provider a second entry, associated with the second user, that indicates progress time in the media asset of the second user” Eatedali discloses (¶0026) that the different users watch the same content using different providers such as Netflix and Amazon, where the device tracks/acquires viewing progress of different users of the viewing group and provides visual representation of each user’s viewing progress.  Retrieving information indicating play position in the media of the users from different providers is an inherent feature of Eatedali since Eatedali provides visual representations of each user’s viewing progress.

Regarding claim 61, see rejection similar to claim 51.

Regarding claim 62, see rejection similar to claim 52.

Regarding claim 67, see rejection similar to claim 57.

Regarding claim 68, see rejection similar to claim 58.

Regarding claim 69, see rejection similar to claim 59.

Claims 53, 60, 63, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Eatedali in view of Mandalia and Craner as applied to claims 51 and 61 above, and further in view of US PG Pub 2004/0244030 to Boyce (“Boyce”).
Regarding claim 53, combination of Eatedali, Mandalia, and Craner meets all the limitations of the claim except “the method of claim 51, further comprising: storing the media asset at a scheduled transmission time of the media asset; and monitoring the current progress time of each respective user of the group of users in the stored media asset to retrieve the current progress time of each respective user of the group of the users.”  However, Boyce discloses (¶0017, ¶0020) that a television program is received at a certain time on a certain channel for a certain time period, where based on program selection data, which was received from one of the users, and recorded in the memory disk.  Boyce further discloses (¶0026) that the device displays a status symbol next to each program in list indicating whether the program is not watched, partially watched, or watched by the plurality of viewers in the household.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Eatedali, Mandalia, and Craner’s systems by storing the media asset and monitoring current play position of the users as taught by 

Regarding claim 60, “The method of claim 58, wherein the first provider comprises an on-demand media server accessible to a set of users including the first user, and wherein the second provider comprises…a device…” Eatedali discloses (¶0026) that multiple service providers provide the same media content to first and second users, where (¶0018) the media contents include on-demand video.
As to “wherein the second provider comprises a user equipment device of the second user” Boyce discloses (¶0020) that the user selected program is recorded on the user’s PVR device.

Regarding claim 63, see rejection similar to claim 53.

Regarding claim 70, see rejection similar to claim 60.

Claims 55, 56, 65, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Eatedali in view of Mandalia and Craner as applied to claims 51 and 61 above, and further in view of US PG Pub 2016/0117067 to Ghosh (“Ghosh”).
Regarding claim 55, “The method of claim 51, wherein the option is a first option” Craner discloses (¶0076, ¶0085) the media guidance application of the 
As to “the method further comprising: generating for display a second option to perform a communicate operation”” Eatedali discloses (¶0016, ¶0032) that the communication is transmitted to each user of plurality of users including a viewing update based on a viewing activity, where (¶0016) the user is provided with an option to participate in a discussion forum of the group of people associated with that particular media content.
As to “generating for display a list that identifies each of the plurality of other users in response to receiving a user selection of the option; in response to receiving the user selection…, presenting an interface to the first user for composing a communication directed to the user” Eatedali discloses (¶0016) that the user is provided with an option to participate in a discussion forum of the group of people associated with that particular media content, where the user post video, responses, reactions in the viewing group.
Combination of Eatedali, Mandalia, and Craner meets all the limitations of the claim except “receiving a user selection of a given user from the plurality of other users….and presenting an interface to the first user for composing a communication directed to the given user.” However, Ghosh discloses (¶0054-¶0056) that the first user is provided with the notification that the other user John Doe is viewing the same content and if the first user would like to communicate with the other user, and upon selecting “Yes” option, the first user is provided with an interface to send information along with text to the other user John Doe 

Regarding claim 56, “The method of claim 51, wherein the option is a first option, the method further comprising: generating for display a second option to perform a post to a social network operation; and in response to receiving a user selection of the second option, presenting an interface to the first user for transmitting a communication to a social network associated with the first user” combination of Eatedali, Craner, and Ghosh teaches this limitation, where Eatedali discloses (¶0017, ¶0018, ¶0023) that the user uses a social media account to add friends in the viewing group by interacting between a social media website and the media service, and Ghosh discloses (¶0055) that the user of the device entered a shared mode by inputting text into the text field and tapping “post” to share with other users in the group.  In addition, same motivation is used as rejection to claim 55.

Regarding claim 65, see rejection similar to claim 55.

Regarding claim 66, see rejection similar to claim 56.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425